Title: To George Washington from Nathanael Greene, 4 October 1781
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     Camp high hills Santee October 4th 1781
                  
                  Major Giles who served with General Morgan as an Aid in the battle of the Cowpens is desirous of serving as a volunteer Aid in your Excellencys family during the operations in Virginia.  I beg leave to recommend him to your Excellencys notice as a young Gentleman of merit and good sense, adorned with a liberal education and of a good disposition accompanied with a degree of prudence and discretion which fits him for any employment and renders him deserving of your confidence.  I am with great esteem Your Excellencys Most Obedt humble Servt
                  
                     N. Greene
                  
               